Citation Nr: 1141032	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served honorably on active duty from January 1984 to January 1988, with an additional dishonorable period from January to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, denied service connection for PTSD. 

The Board remanded this case in January 2008 and again in July 2010.  It returns now for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's allegation that there was a General Quarters alarm aboard the U.S.S. Trippe when Libyan aircraft were flying overhead has not been verified and is not consistent with the places, types, or circumstances of the Veteran's active military service. 

2.  According to a physician, the Veteran's watching on closed circuit television images of the U.S.S. Stark after it had been hit by missiles is not a sufficient stressor to support a diagnosis of PTSD. 

3.  PTSD was not diagnosed in active service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 75 Fed. Reg. 39843 (July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a February 2003 letter informed the Veteran of the first three elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  A March 2006 letter also informed the Veteran of the last two elements of service connection, i.e. the degree of disability and the effective date.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the Veteran had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in April 2010 and August 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, and VA medical records are in the file.  Moreover, pursuant to the Board's January 2008 and July 2010 remand directives, the agency of original jurisdiction (AOJ) submitted requests to the Joint Services Records Research Center (JSRRC) and the Naval History and Heritage Command (NHHC) for copies of deck logs, command history reports, and other verification of the Veteran's stressors.  Specifically, the AOJ attempted to verify both whether the Veteran's ship, the U.S.S. Trippe, was involved in the March or April 1986 bombings of Libya and/or was ordered into General Quarts due to overflights by Libyan Aircraft around that time, and the ship's proximity to the U.S.S. Stark when it was hit with missiles in May 1987.  The U.S.S. Trippe's Command History Report for 1986 has been obtained and associated with the file.   A July 2011 Memorandum was issued by the AOJ making a formal finding that the first stressor could not be verified.  Similar memorandums making formal findings that neither stressor could be verified were issued in March 2010 and February 2011.  The Veteran was informed that his stressors could not be verified in the April 2010 and August 2011 SSOC's.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  Likewise, the Board finds that there was substantial compliance with its remand directives regarding the verification of the Veteran's alleged stressors.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's remand directive, the Veteran was afforded an appropriate VA psychiatric examination in July 2011.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file, interviewed and examined the Veteran, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history, the clinical findings made on examination, and the examiner's own expertise with regard to what constitutes a sufficient stressor to support a diagnosis of PTSD.  Because the Veteran's stressor regarding the General Quarters alarm has not been verified and is not consistent with the circumstances of his service, there was no need for the examiner to render a nexus opinion with regard to this alleged stressor.  Indeed, the examiner appropriately noted that the Veteran's PTSD has not been linked to a verified stressor.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  By the same token, the Board finds that there was substantial compliance with its remand directive.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Veteran claims entitlement to service connection for PTSD.  For the following reasons, the Board finds that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

The Board notes that, during the pendency of this appeal, VA regulations pertaining to the requirements for establishing a service connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  The amendment liberalizes in some cases the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) in pertinent part by adding a new paragraph which provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. at 39852.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Under 38 C.F.R. § 3.304(f), a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) (2011), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  As a January 2008 VA treatment record reflects a diagnosis of PTSD, the Board presumes that the diagnosis was made in accordance with the DSM-IV criteria.  See id.  Accordingly, a current diagnosis of PTSD is established. 

The Veteran contends that his PTSD was caused by two in-service stressors.  With regard to the first stressor, the Veteran states that the ship he served on, the U.S.S. Trippe (FF-1075), was part of the task group that was assigned to carry out the April 1986 bombings of Libya, and that around that time the U.S.S. Trippe was ordered to General Quarters and made ready for an attack due to Libyan aircraft flying overhead.  He stated that during the General Quarters his duty station was on the bridge of the ship as the Commanding Officers' messenger.  Although the Veteran states that this incident occurred in March 1987, the Board takes judicial notice of the fact that the U.S. bombing of Libya took place in April 1986.  

With regard to the second stressor, the Veteran stated that in 1987 the U.S.S. Trippe had disembarked at Naples, Italy, where he spent some time with crew members of the U.S.S. Stark.  A couple of days later, after the Veteran's ship had set back out to sea, the U.S.S. Stark was hit by Iraqi missiles.  The Veteran states that he watched the aftermath of this incident on closed circuit television.  Photos of those crewmembers who had been killed were shown and the Veteran recognized a few of the service members he had met in Naples.  

The Veteran states that he still has nightmares of both these incidents and that they "totally affected" his life. 

VA has not been able to verify the Veteran's first stressor, namely the incident in which his ship was ordered to General Quarters due to Libyan aircraft flying over head, and the Veteran has not stated, nor does the evidence show, that his ship was near the U.S.S. Stark when it was hit by missiles.  In this regard, VA submitted a request to the United States Armed Services Center for Unit Records Research (CURR) in June 2009 to search the dates between March 1, 1987 to April 30, 1987 for documentation regarding the first stressor and to determine whether the U.S.S. Trippe had been near the U.S.S. Stark when it was hit by missiles in May 1987.  It was also noted in this request that the bombing attack on Libya had occurred in April 1986.  CURR responded that the ship's history for the U.S.S. Trippe (FFG-1075) had been reviewed.  The history revealed that the U.S.S. Trippe conducted Mediterranean Sea deployments in 1982, 1983, 1985, and from December 1986 to June 1987.  The histories did not reveal that the U.S.S. Trippe was involved in any of the incidents related by the Veteran.  The 1987 command history for the U.S.S. Stark was also reviewed.  The history documented that on May 17, 1987, while the ship was in the Persian Gulf, the U.S.S. Stark was struck by two missiles which resulted in thirty-seven crew members being killed.  The history further showed that several ships came to its assistance, namely the U.S.S. Conyngham (DDG-17), the U.S.S. Waddell (DDF-24), the U.S.S. Reid (FF-30) and the U.S.S. Coontz (DDG-40).  The history did not mention the U.S.S. Trippe.  CURR further stated that in order to conduct a more meaningful search, the Veteran needed to provide more details of the U.S.S. Trippe's involvement in the bombings of Libya and whether any damage or casualties occurred aboard the ship.  

In March 2010, VA submitted another request to the JSRRC to verify whether the U.S.S. Trippe was located near the U.S.S. Stark when it was attacked on May 17, 1987, and whether the U.S.S. Trippe was called to General Quarters.  The dates to be searched were January 1, 1987 to June 1, 1987.  The Board here notes that although the attack on Libya occurred in April 1986, the Veteran stated that his ship had been called to General Quarters in March 1987.  The JSRRC responded that the NHHC, which is the custodian of U.S. Navy histories, did not maintain a 1987 command history for the U.S.S. Trippe (FF-1075.  However, the JSRRC had reviewed the history submitted by the U.S.S. Trippe (FF-1075) from 1970 to 1988.  The history revealed that the U.S.S. Trippe was deployed to the Mediterranean in December 1986 and made ports of call to Rhodes, Greece; Alexandria, Egypt; and Haifa, Israel.  The history did not document that the U.S.S. Trippe was located near the U.S.S. Stark or went to General Quarters.  The deck logs for the U.S.S. Trippe between May 17, 1987 and May 19, 1987 were also reviewed.  The deck logs revealed that the U.S.S. Trippe was underway in the Mediterranean during this period and did not reflect the incidents reported by the Veteran.  Additionally, the 1987 command history for the U.S.S. Stark was also reviewed.  The history did not document that the U.S.S. Trippe was located near the U.S.S. Stark.  Finally, the Report of Investigation surround the attack on the U.S.S. Stark on May 17, 1987 did not list the U.S.S. Trippe as being in the vicinity of the U.S.S. Stark at the time. 

The command history for the U.S.S. Trippe covering the period from January 1, 1986 to December 31, 1986 was also obtained and associated with the file.  This history does not show that the ship was ordered into General Quarters during that time period or that it had otherwise prepared for an attack by Libyan aircraft.  Indeed, it shows that the U.S.S. Trippe's homeport was at Charleston, South Carolina throughout 1986, and that it did not leave U.S. waters.

In an August 2011 statement, the Veteran again asserted that the U.S.S. Trippe went to General Quarters in April 1987 after Libya was bombed.  As discussed above, CURR (now the JSRRC) had reviewed the U.S.S. Trippe's history and was not able to verify that the ship went into General Quarters.  Moreover, as already noted, the U.S. bombing attack on Libya took place in April 1986 rather than April 1987.  The command history for the year of 1986 is in the claims file and fails to show that the ship went into General Quarters or that it even left U.S. coastal waters. 

The Veteran also submitted documentation from the Department of the Navy that a Letter of Commendation regarding the Veteran had been issued by a Commanding Officer of the U.S.S. Trippe.  An endorsement of the Letter of Commendation from another Commanding Officer states that the Veteran was congratulated and thanked for a "job 'Well Done' [sic]."  Unfortunately, the letter itself is not in the claims file.  In a September 2005 statement, the Veteran indicated that the letter was in his possession and has been lost.  The service personnel records do not contain a copy of the letter.  The Veteran stated that the Letter of Commendation was issued based on his service on the bridge during the General Quarters incident.  

The Board finds that the Veteran's first stressor regarding the General Quarters incident has not been verified.  Searches conducted by the JSRRC and the command history report for the year 1986, which is the year that the U.S. bombing of Libya took place, failed to document that the U.S.S. Trippe ever prepared for a possible attack by Libyan aircraft.  The Letter of Commendation also is not sufficient to confirm this incident or to otherwise show that the Veteran was involved in a combat-related situation.  Thus, the Veteran's first stressor has not been verified. 

As discussed above, the recent amendment to section § 3.303(f) provides that a Veteran's statements alone can be sufficient to establish a stressor if, among other things, the stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39843.  Here, there is no credible evidence that the U.S.S. Trippe was ever in a combat zone or involved in combat operations while the Veteran served on that ship.  In this regard, during the time of attack on Libya in April 1986, the U.S.S. Trippe was stationed in U.S. waters.  There is also no indication that the U.S.S. Trippe was in a combat zone or involved in combat operations when it was deployed to the Mediterranean Sea in 1987.  Accordingly, the Veteran's alleged stressor is not consistent with the places, types, and circumstances of his service.  The Board also notes that the Veteran's service personnel records, including his DD 214's, do not show that he was awarded any citations or medals denoting combat service.  See VAOPGCPREC 12-99.  As such, the Veteran's statements are not sufficient in themselves to establish this stressor under the amendment to section 3.303(f).

The Board also finds that the Veteran's statement regarding his stressor is not credible as it is inconsistent with the U.S.S. Trippe's command history for the relevant time period and with the findings of the JSRRC.  

As such, service connection for PTSD based on the Veteran's account of being involved in the General Quarters incident cannot be granted.  See 38 C.F.R. § 3.303(f); 75 Fed. Reg. 39843.  

With regard to the second stressor, namely the Veteran's watching on television the aftermath of the attack on the U.S. Stark, the Board finds that a nexus between the Veteran's PTSD and this stressor has not been established.  Specifically, in July 2011 the Veteran underwent a VA psychiatric examination to determine whether his PTSD was related to his alleged in-service stressors.  The examination was conducted by a VA clinical psychologist.  After reviewing the claims file and interviewing and examining the Veteran, the examiner concluded that the Veteran's viewing of televised coverage of the aftermath of the U.S.S. Stark's being hit by missiles was less likely as not in and of itself sufficient to support a diagnosis of PTSD since the Veteran was not in danger of suffering a similar fate (given the lack of proximity of the ships) and was not involved in cleanup efforts.  Moreover, the Veteran had only briefly known some of the members killed aboard the U.S.S. Stark while "partying" with them in Italy.  Thus, this alleged stressor did not satisfy Criterion A of the DSM-IV diagnostic criteria for PTSD.  The examination report reflects that under Criterion A, the claimant must have experienced, witnessed, or been confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and that there must have been a response that involved intense fear, helplessness, or horror.  The examiner found that the Veteran's alleged stressor did not meet either of these requirements.  

The Board acknowledges the Veteran's argument that he has PTSD as a result of this incident.  However, while the Veteran is competent and credible to provide testimony regarding his experience and the history of his symptoms, he has not been shown to have the medical training, education, or experience to make a competent determination as to whether his PTSD was caused or aggravated by watching the attack on the U.S.S. Stark on television.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Therefore, the Board gives more weight to the findings of the VA clinical psychologist who examined the Veteran in July 2011, as she has the appropriate expertise to make such a determination. 

Accordingly, service connection for PTSD based on the Veteran's second alleged stressor is not warranted because the VA examiner found that it was not sufficient to support a diagnosis of PTSD and there is no other competent evidence of record supporting a nexus between PTSD and this incident.  See 38 C.F.R. § 3.303(f); 75 Fed. Reg. 39843.  

Finally, the Board notes that PTSD was not diagnosed in service.  Thus, the provisions under section 3.304(f)(1) do not apply. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


